Exhibit 10.13.9

MRC Global Inc.

Director Restricted Stock Award Agreement

(Feb. 2014 rev)

This Director Restricted Stock Award Agreement (this “Agreement”), is made as of
[Month Day, Year] (the “Grant Date”), between MRC Global Inc., a Delaware
corporation (the “Company”), and [__________] (the “Participant”).

1. Grant of Restricted Stock.  The Company hereby grants to the Participant
an award of _______ Shares of Restricted Stock (the “Award”).  The Shares
granted shall be issued in the name of the Participant as soon as
reasonably practicable after the Grant Date and shall be subject to the
execution and return of this Agreement by the Participant to the Company as
provided in Section 8 hereof.  The Award is made under and pursuant to the MRC
Global Inc. 2011 Omnibus Incentive Plan (the “Plan”) which Plan is incorporated
herein by reference, and the Award is subject to all of the provisions thereof.
Capitalized terms used herein without definition shall have the same meanings
given such terms in the Plan.    

2. Restrictions on Transfer; Rights of Participant

2.1. The Shares of Restricted Stock subject to this Award may not be sold,
transferred, assigned or otherwise disposed of, and may not be pledged or
otherwise hypothecated (the “Transfer Restrictions”), until vested pursuant to
Section 3 or 4 hereof.

2.2. Except as otherwise provided in this Agreement, the Participant shall be
entitled, at all times on and after the Grant Date, to exercise all rights of a
stockholder with respect to the Shares of Restricted Stock subject to this Award
(whether or not the restrictions thereon shall have lapsed), including the right
to vote the Shares of Restricted Stock and to receive all dividends or other
distributions paid or made with respect thereto; provided, that dividends or
distributions declared or paid on the Restricted Stock by the Company shall be
deferred and paid to the Participant at the same time as the Shares of
Restricted Stock in respect of which such dividends or distributions were made,
become vested pursuant to this Agreement.

3. Vesting Schedule.  So long as the Participant has remained a director of the
Company or any of its Subsidiaries continuously from the Grant Date through the
vesting date, the Transfer Restrictions shall lapse and the Participant shall
become vested in 100% of the Award on the first anniversary of the Grant Date,
subject to Section 4 hereof.

4. Accelerated Vesting.  Notwithstanding Section 3 above, the vesting of
the Award shall change upon the occurrence of certain events as follows:

4.1. Death or Disability.   Upon the Participant’s Termination by reason of the
Participant’s death or Disability at any time on or after the Grant Date and
prior to the first anniversary of the Grant Date,  the Award will be deemed to
be vested with respect to 100% of the Shares subject to the Award.

4.2. Change in Control.   Upon a Change in Control, the Award shall become 100%
vested and exercisable.    

5. Forfeiture

5.1. Termination of Service as a Director.  If the Participant’s service as a
director of the Company terminates for any reason whatsoever other than
Participant’s death or Disability, the Award shall vest on a pro-rated basis
based upon the number of days the Participant served as a director through the
day following the date of termination when compared to 365 calendar days in a
year, and all Shares of Restricted Stock subject to the forfeited portion of the
Award shall revert to the Company. 



--------------------------------------------------------------------------------

 

6. Escrow and Delivery of Shares

6.1. Certificates or evidence of book-entry shares representing the Shares of
Restricted Stock shall be issued and held by the Company in escrow and shall
remain in the custody of the Company until their delivery to the Participant or
his or her nominee as set forth in Section 6.2 hereof, subject to the
Participant’s delivery of any documents which the Company in its discretion may
require as a condition to the delivery of Shares to the Participant or his or
her estate.

6.2. Certificates or evidence of book-entry shares representing those Shares of
Restricted Stock that have vested pursuant to Section 3 or 4 hereof shall be
delivered to the Participant (or, at the discretion of the Participant, jointly
in the names of the Participant and the Participant’s spouse) or to the
Participant’s nominee as soon as practicable following the applicable date as of
which the Share vest. 

7. Restrictive Covenant.  In consideration of the Award that the Company has
granted to Participant in this Agreement, Participant agrees not to engage in
Prohibited Activity during Participant’s employment with the Company and any of
its subsidiaries (the “Company Group”) and for a period of [CEO: 18][EVPs:
12][all others: six] months after Participant’s termination of employment with
the Company Group (the “Restricted Period”).  If the Participant engages in a
Prohibited Activity during the Restricted Period, the Company and/or its
appropriate subsidiaries may seek an injunction from a court of competent
jurisdiction to prevent Participant from engaging in the Prohibited Activity
during the Restricted Period without the necessity of posting bond or other
security to obtain the injunction.  Both the Company and the Participant agree
that monetary damages alone are an insufficient remedy for breach of the
foregoing covenant.  The Company and/or its appropriate subsidiaries may seek
monetary damages in addition to an injunction, and the covenant in favor of the
Company Group in this Agreement is in addition to, and not in lieu of, any
similar covenants that Participant may have entered into in favor of any member
of the Company Group in any employment or other agreement.  To the extent that a
court of competent jurisdiction rules that the restrictions in the foregoing
covenant are too broad, these restrictions shall be interpreted and construed in
the broadest possible manner to provide the Company Group the broadest possible
protection, including (without limitation) with respect to geographic coverage,
activities of the Company Group’s businesses and time of applicability of the
restrictions.

 

 

 

 

 

 

 

 

 

 

 

 

8. Execution of Agreements.   The Award granted to the Participant shall
be subject to the Participant’s execution and return of this Agreement .

9. No Right to Continued Employment.  Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or its Subsidiaries
to Terminate the Participant’s employment, nor confer upon the Participant any
right to continuance of employment by the Company or any of its Subsidiaries or
continuance of service as a Board member.

10. Withholding of Taxes.  Prior to the delivery to the Participant (or
the Participant’s estate, if applicable) of Shares of Restricted Stock that have
vested pursuant to Section 3 or 4 hereof, the Participant (or the Participant’s
estate) shall be required to pay to the Company or any Affiliate, and the
Company shall have the right and is hereby authorized to withhold, any
applicable withholding taxes in respect of such Award, or any payment or
transfer under, or with respect to, such Award, and to take such other action as
may be necessary in the opinion of the Committee to satisfy all obligations for
the payment of such withholding taxes.    The Participant may elect to satisfy
the withholding requirement, in whole or in part, by having the Company withhold
from a Share Payment the number of Shares having a Fair Market Value on the date
the withholding is to be determined equal to the withholding amount.  The
Participant shall be solely responsible for the payment of all taxes relating to
the payment or provision of any amounts or benefits hereunder.

11. Modification of Agreement.  This Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto, except as otherwise
permitted under the Plan.



2

--------------------------------------------------------------------------------

 

12. Severability.  Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

13. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the jurisdiction set forth in
the Plan, without giving effect to the conflicts of laws principles thereof.

14. Securities Laws.   Upon the acquisition of any Shares pursuant to the lapse
of restrictions provided for under this Agreement, the Participant will make
written representations, warranties and agreements as the Committee may
reasonably request to comply with applicable securities laws or with this
Agreement.

15. Legend on Certificates.   The certificates representing the Shares acquired
pursuant to this Award shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or under
applicable state and federal securities or other laws, or under any ruling or
regulation of any governmental body or national securities exchange unless an
exemption to such registration or qualification is available and satisfied.  The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

16. Underwriter Lockup Agreement.In the event of any underwritten public
offering of securities by the Company, the Participant agrees to the extent
requested in writing by a managing underwriter, if any, not to sell, transfer or
otherwise dispose of any Shares acquired pursuant to this Award (other than as
part of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, not to exceed 180 days or such shorter
period as such managing underwriter may permit.

17. Successors in Interest.  This Agreement shall inure to the benefit of and
be binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Participant’s legal representatives.  All obligations imposed
upon the Participant and all rights granted to the Company under this Agreement
shall be binding upon the Participant’s heirs, executors, administrators and
successors.

18. Resolution of Disputes.  Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive on the Participant, the Participant’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.  By accepting the grant pursuant to this Agreement, the Participant
confirms that Participant is subject to the policies of Participant’s employing
company within the Company Group (except as may be specifically modified in an
employment agreement), including (without limitation) any policy requiring
mandatory arbitration of employment disputes and the grant pursuant to this
Agreement is further consideration of those policies.

19. Non-Transferability. Subject to the terms of the Plan, no rights under this
Agreement shall be transferable otherwise than by will, the laws of descent and
distribution or pursuant to a Qualified Domestic Relations Order (“QDRO”), and,
except to the extent otherwise provided herein, the rights and the benefits of
the Agreement may be exercised and received, respectively, during the lifetime
of the Participant only by the Participant or by the Participant’s guardian or
legal representative or by an “alternate payee” pursuant to a QDRO.

 

20. Entire Agreement.  This Agreement constitutes the entire understanding
between the Participant and the Company and its Subsidiaries with respect to the
Award, and supersedes all other agreements, whether written or oral, with
respect to the Award.

21. Headings.  The headings of this Agreement are inserted for convenience
only and do not constitute a part of this Agreement.





3

--------------------------------------------------------------------------------

 



22. Counterparts and Electronic Administration.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
agreement.  This Agreement may be signed by indicating assent to be bound by
this Agreement through an electronic trading system that the Company establishes
or sponsors rather than a physical signature. 

MRC Global Inc.

 

 

By:

Name:

Title:

 

 

Participant

 

 

By:

Name:

Title:





4

--------------------------------------------------------------------------------

 



Exhibit A

 

Non-Competition and Non-Solicitation

 

 A “Prohibited Activity” shall be deemed to have occurred, if the Participant:

 

(i) divulges any non-public, confidential or proprietary information of the
Company or of its past or present subsidiaries (collectively, the “Company
Group”), but excluding information that:

 

(a) becomes generally available to the public other than as a result of the
Participant’s public use, disclosure, or fault,

 

(b) becomes available to the Participant on a non-confidential basis after the
Participant’s employment termination date from a source other than a member of
the Company Group prior to the public use or disclosure by the Participant;
provided that the source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation,

 

(c) is independently developed, discovered or arrived at by the Participant
without using any of the information from the Company Group, or

 

(d) is disclosed by the Participant pursuant to a requirement of law, court
order or legal, governmental, judicial, regulatory or similar process, or

 

(ii) directly or indirectly, consults with, becomes a director, officer or
partner of, conducts, participates or engages in, or becomes employed by, any
business that is competitive with the business of any current member of the
Company Group, wherever from time to time conducted throughout the world,
including situations where the Participant solicits or participates in or
assists in any way in the solicitation or recruitment, directly or indirectly,
of any employees of any current member of the Company Group.  For the avoidance
of doubt, businesses that compete with the Company’s business include (without
limitation) the distribution business to the energy industry of NOV Wilson,
Lockwood, Sunbelt, Oil States, Russell Metals, Ferguson and Edgen-Murray and
their successors.

 



5

--------------------------------------------------------------------------------